Citation Nr: 1314462	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially adaptive housing. 

2.  Basic eligibility for assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1939 to September 1943.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  Service connection is currently in effect for status post total knee replacement associated with status post compound fracture, multiple, left tibia and fibula, healed with residual traumatic arthritis of the left ankle which has been evaluated as 60% disabling from June 2006 and also for left eye scar which has been evaluated as noncompensably disabling from May 2011.

2.  The Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use, of both lower extremities, or blindness in both eyes, or the loss of one lower extremity together with residuals of organic disease or injury that affects the functions of balance or propulsion, or loss of one lower extremity together with the loss or loss of use of one upper extremity that affects the functions of balance or propulsion. 

3.  The Veteran does not have a service-connected vision disorder resulting in 5/200 vision or less in both eyes, or the anatomical loss or loss of use of both hands or residuals of burns or an inhalation injury.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2012).  

2.  The criteria for acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). The Veteran was provided notice as to these matters by correspondence dated in January 2010.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private medical records and statements and testimony in support of the claim.  In June 2013, the Veteran reported that he had no further evidence or information to submit in support of the claims.  

Initially, it is significant to note that during the course of this appeal the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010; however, there were no substantial revisions to the criteria applicable to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809 eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).  

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

In November 2009, the Veteran submitted a claim of entitlement to specially adapted housing and for a special home adaption grant.  He wrote that his left leg was shattered during World War II.  In February 2010, the RO denied entitlement to both specially adapted housing and to a special home adaption grant.  

In his notice of disagreement, the Veteran wrote that VA gave him a scooter, a wheel chair, and two walking sticks for mobility.  He indicated that he was unable to take a bath without falling down.  

The Veteran testified at a local RO hearing in January 2011 that he had trouble with falling, especially when bathing.  He also reported he had visual problems due to cataracts.  He had to use a walker to ambulate in his house.  He also used a scooter and a wheel chair.  He had no movement in his left ankle.  At the time of the hearing, he was wearing a knee brace and an ankle brace.  The Veteran's spouse testified that she witnessed the Veteran fall.  

In January 2011, a private physician wrote the Veteran sustained a tibia fracture that left him with arthritic disease in the left knee along with subsequent arthritis in the left ankle.  He required knee replacement surgery.  In addition, he had knee replacement surgery on the right knee and also had a hip fracture as well.  The physician opined that the Veteran was disabled due to his service-connected injury.  

Service connection has been denied for residuals of a right hip replacement and for a right knee total knee arthroplasty, both claimed as secondary to the service-connected left lower extremity disabilities in April 2011.  This decision is final.  In January 2012, service connection was denied for dry macular degeneration claimed as loss of eyesight.  This decision is final.  In February 2013, the Veteran wrote that he had to wear braces on both knees and that he would be unable to walk without them.  He also indicated that he had had a skin graft near his left elbow.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, a veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, a veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

In the current case, service connection has only been granted for status post total knee replacement associated with status post compound fracture, multiple, left tibia and fibula, healed with residual traumatic arthritis of the left ankle which has been evaluated as 60% disabling from June 2006 and also for left eye scar which has been evaluated as noncompensably disabling from May 2011.  Service connection has been denied for right lower extremity disabilities and also for visual problems.  While the Veteran has documented problems with mobility due to disabilities with both lower extremities, service connection has only been granted for the left lower extremity disability.  It was expressly denied for disability of the right lower extremity.  Furthermore, service connection has been expressly denied for visual problems.  The Veteran does not claim and the evidence does not support a finding that the Veteran has disability due to residuals of burns.  The Veteran does not claim and the evidence does not support a finding that the Veteran experiences anatomical loss or loss of use of both hands or loss of use of the upper extremities.  While the Veteran claims to have balance problems, this has not been attributed by competent medical evidence to residuals of organic disease or injury which affects balance or propulsion.  The Veteran does not claim and the competent medical evidence of record does not support a finding that the Veteran experiences any residuals of an inhalation injury.  

The evidence of record shows that the Veteran does not meet the criteria for specially adapted housing or a special home adaptation grant based on his service-connected disabilities.  The Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use, of both lower extremities, or blindness in both eyes, or the loss of one lower extremity together with residuals of organic disease or injury that affects the functions of balance or propulsion, or loss of one lower extremity together with the loss or loss of use of one upper extremity that affects the functions of balance or propulsion.  Additionally, the Veteran does not have a service-connected vision disorder resulting in 5/200 vision or less in both eyes, or the anatomical loss or loss of use of both hands or residuals of burns or an inhalation injury.  Thus, inasmuch as basic eligibility criteria have not been met, denial of the benefits is mandated.  38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809a.


ORDER

Basic eligibility for assistance in acquiring specially adaptive housing is denied. 

Basic eligibility for assistance in acquiring a special home adaptation grant is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


